Citation Nr: 0418286	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-21 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the RO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, the veteran has repeatedly asserted that 
he was seen at a VA facility in Salem, Virginia; that he told 
care providers there that he had a ringing in his ears; that 
he was examined; and that he was told that he had "audible 
nerve damage".  The record shows that the RO has made two 
attempts to obtain records of this reported treatment.  
Following the second attempt, the RO received a communication 
from the VA Medical Center (VAMC) in Salem stating that there 
were "no records at this facility".  Thus, it appears clear 
that the VAMC is presently not in possession of the relevant 
records.  What is less clear, however, is whether that is so 
because the records have been lost or destroyed, because they 
have been archived, or because they have been transferred to 
another facility.  (The record shows, for example, that he 
has recently received treatment at the VAMC in Mountain Home, 
Tennessee.)  A remand is required so that this can be 
explored further.  See 38 C.F.R. § 3.159(c)(2) (2003) (VA 
will end it efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).

The Board also finds that the veteran should be examined for 
purposes of obtaining an opinion as to whether the ringing in 
his ears can be attributed to service.  This is necessary 
because the evidence of record shows that he served as a 
rifle range coach during service, and he has made statements 
indicating that he has had ringing in his ears from that time 
to the present.  See, e.g., Charles v. Principi, 16 Vet. App. 
370 (2002).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be asked to provide 
any information in his possession that 
pertains to his claim.  He should be informed 
that it would be helpful if he were to obtain 
and submit statements from individuals who 
were aware of his problems with tinnitus 
during and after service.

2.  The veteran should be asked to provide 
the approximate date that he was seen for 
"audible nerve damage" at the VAMC in 
Salem, Virginia.  If he provides that 
information, the RO should make further 
efforts to obtain the report of that 
treatment.  Specifically, the RO should 
contact the VAMC in Salem, Virginia and 
inquire as to whether the report may have 
been archived or sent to another VA facility, 
or whether it has more likely been lost or 
destroyed.  If the VAMC indicates that the 
report was archived or transferred, the RO 
should undertake efforts to obtain the report 
from its current repository.  All efforts to 
obtain the report should be documented in the 
claims file.

3.  The veteran should be asked to indicate 
whether he has ever been seen for tinnitus at 
the VAMC in Mountain Home, Tennessee, or at 
any other VA or private facility (other than 
the VAMC in Salem, Virginia).  If he has, and 
he provides appropriate releases (where 
necessary), the RO should assist him in 
obtaining the evidence identified, following 
the procedures set out in 38 C.F.R. § 3.159 
(2003).

4.  After the foregoing development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination for 
purposes of obtaining an opinion as to the 
likely etiology of the ringing in his ears.  
The examiner should review the claims file, 
and indicate in the report of the examination 
that the claims file has been reviewed.  Any 
testing indicated should be conducted.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran has tinnitus that 
can be attributed to his period of active 
military service.  A complete rationale 
should be provided.

5.  Thereafter, the RO should take 
adjudicatory action on the veteran's claim.  
If the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued to the veteran and his 
representative. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


